
	

114 HR 4146 IH: To authorize the Secretary of Education to provide grants for education programs on the history of the treatment of Italian Americans during World War II.
U.S. House of Representatives
2015-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4146
		IN THE HOUSE OF REPRESENTATIVES
		
			December 1, 2015
			Ms. Lofgren introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To authorize the Secretary of Education to provide grants for education programs on the history of
			 the treatment of Italian Americans during World War II.
	
	
		1.Grants for education programs on the history of the treatment of Italian Americans during World War
			 II
			(a)Authorization of grants
 (1)In generalThe Secretary of Education may provide grants for education programs on the history of the treatment of Italian Americans during World War II.
 (2)Maximum grant amountA grant awarded under this section may not exceed $50,000. (b)Use of FundsAn eligible entity that receives a grant under this section shall use the grant funds to develop and implement public awareness education programs on the history of the treatment of Italian Americans during World War II.
 (c)ApplicationTo be selected to receive a grant under this section, an eligible entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
 (d)PriorityIn awarding grants under subsection (a), the Secretary shall give priority to Italian American historical and cultural organizations.
 (e)Eligible entity definedIn this section, the term eligible entity means— (1)Italian American historical and cultural organizations; and
 (2)such other entities as the Secretary determines appropriate. (f)Authorization of appropriationsFor grants under this section, there is authorized to be appropriated $3,000,000 for fiscal year 2017.
			
